AGSTIN   1% TEXAR

                         October 17, 1957


Honorable Wayland Q. Halt          Opinion No. WW-279
Distriat Attorney
132nd Judioial Mlstrlct            Re:      Jurisdiction of Justice
Snyder, Texas                               Coupts of Borden County
                                            in misdemeanor cases.
Dear Mr. Holt:
            You have requested our opinion on the following
question:
           "In the absence of a special statute in-
      creasing the jurisdiction of the County Court
      (of Borden County), does the County Court have
      jurisdiction coneuprent with Justice Courts in
      misdemeanor criminal cases where the maximum
      punishment is a fine of $200,00 01"less?"
          You state in youp request that a vacancy exists in
each Justice Court in Borden County and that certain members
of the Commissioners' Court do not want to fill these vacan-
cies if the County Court has ju??isdictionof cases referred
to in YOUP question.
          The office of Justice of the Peace is a constitu-
tional office created by the provisions of Section 18 of
Article V of the Constitution of Texas. Vacancies in the
office of Justice of the Peace are required to be filled by
the Commissioners' Court by the provisions of Section 28 of
AAicle V of the Constitution of Texas. Therefore, you are
advised that it is the duty of the Commissioners1 Court to
fill the vacancies that exist in the offices of Justices of
the Peace of Borden County, regardless of whether the County
Court of Borden County has jurfsdietion of cases referred to
In your question.
          Referring to your specific question, Article 51,
Vernon's Code of Criminal Procedure, provides fop criminal
jurisdiction of Justice Courts.
            Article 56, Vernon's Code of Criminal Procedure,
provides:
            "The county courts shall have original
Honorable Wayland G. Holt, Page 2 (Ww-279)


     jurisdiction of all misdemeanors of which ex-
     clusive original jurisdiction is not given to
     the justice court, and when the fine to b$
     imposed shall exceed two hundred dollars.
            Article 60, Vernon's Code of Criminal Procedure,
provides:
          "Justices of the peace shall have jurisdic-
     tion in criminal cases where the fine to be
     imposed by law may not exeeed two hundred dollars."
          In construing these provisions, it has been held
that the Justice Court and the County Court have conourrent
                                                      I-.. --
jurisdiction of cases where the fine could not exceed T200.00.
See Culpepper v. State, 172 S.W.2d 697, 698 (Tex.Crim. 1943);
Skaggs v. State, 247 S.W.2d 906 (Tex.Crim. 1952). Therefore,
you are advised in answer to your question that the County
Court has Surisdiction concurrent with Justice Courts in
misdemeanor cases where the maximum punishment is a fine of
$200.00 or less.
                             SDMMARY
            It is the duty of the Commissioners8 Court
            to fill vacancies in the office of Justice
                            . though thewith
            of the Peace even
                         . JUriSdictiOn
            nas conaurrent
                                         County Court
                                             Justice
            Courts of misdemeanors aognizable in
            Justice Courts.
                                  YOUPS very truly,
                                 WILL WILSON
                                 Attorney General of Texas



JR:jl                                  Assistant
APPROVED:
OPINION COMMITTEE
George P. Blackburn, Chairman
J. C. Davis, Jr.
Ralph R. Rash
Morgan Nesbitt
Houghton Brownlee, Jr.
APPROVED FOR THE ATTORNEY GENERAL
BY: James N. Ludlum